Citation Nr: 1802643	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-00 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for esophageal cancer on the basis of substitution.


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964.  The Veteran died in October 2014, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The case was subsequently transferred to the jurisdiction of the Regional Office and Insurance Center in Philadelphia, Pennsylvania.  

The appellant requested substitution for the claim pending at the time of the Veteran's death.  In November 2014, the RO recognized the appellant as a valid substitute claimant in place of the Veteran for the issue on appeal.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending on the date of the Veteran's death.  The issue on appeal has been recharacterized on the title page to reflect substitution.

In March 2012, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed at the Board.  A transcript of that hearing is of record.  In October 2017, the Board notified the appellant of the fact that the Veterans Law Judge that conducted that hearing was no longer employed by the Board and that she had the opportunity to testify at another hearing. See 38 U.S.C. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2017).  The appellant was given 30 days to respond to the letter; however, to date, no response has been received.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran has not been shown to have had esophageal cancer that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service, to include any exposure therein.


CONCLUSION OF LAW

Esophageal cancer was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements of service connection is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C. § 1101.  With respect to the current appeal, this list includes malignant tumors.  See 38 C.F.R. § 3.309(a).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In addition, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307 (d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

For the purposes of 38 C.F.R. § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307 (a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R.    § 3.309(e). 

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Under Combee v. Brown, 34 F.3d 1039, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to herbicides, but must also determine whether the disability was otherwise the result of active service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for esophageal cancer.  

The appellant has contended that the Veteran was exposed to DDT, an insecticide, and herbicide agents during his service in the Panama Canal Zone from 1962 through 1964.  In support of the claim, the appellant submitted an article entitled "The Pine River Statement: Human Health Consequences of DDT Use," which indicated that DDT was a possible carcinogenic for humans.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of esophageal cancer or malignant tumors.  In fact, during his August 1964 separation examination, a clinical evaluation did not reveal any pertinent abnormalities, and the Veteran denied having a medical history of a tumor, growth, cyst, and cancer, as well as stomach, throat, and intestinal trouble.

Private medical records dated in November 2008 later documented a diagnosis of esophageal adenocarcinoma, Barrett's esophagus, or esophageal cancer.  A November 2008 thoracic surgery consultation record also noted that the Veteran had a long history of gastroesophageal reflux disease (GERD), which he had treated successfully with Nexium for the past 6 years, and a 20 pack per year smoking history.  An endoscopy conducted 6 years prior to the date of the consultation had been normal. 

The Veteran submitted numerous statements from friends who had served with him, which all described exposure to herbicides and DDT in service.

In September 2011, the Veteran's physician, Dr. C.M. (initials used to protect privacy), submitted a letter indicating that the Veteran had been under her care for esophageal cancer since November 2008.   At the time of her first visit with the Veteran, she noted that he had been exposed to herbicides during service.  She concluded that his esophageal cancer was at least as likely as not caused by or the result of his exposure to herbicides and defoliating agents.  In support of her letter, she indicated that she had a reviewed a journal article regarding cancer mortality in workers exposed to herbicides.

In December 2011, Dr. K.D. submitted a letter indicating that the Veteran had a history of exposure to herbicides and that his esophageal cancer was at least as likely as not caused by or the result of his exposure to such herbicides.  Dr. K.D. indicated that he had reviewed a journal article regarding cancer morbidity in workers exposed to phenoxy herbicides, chlorophenols, and dioxins to reach his conclusion and that the article reported higher esophageal cancer mortality in individuals exposed to the agents referenced in the article.

During the March 2012 hearing, the Veteran reported that he was exposed to insecticides during his service in Panama.  He reported that he came into close contact with insecticides on an almost weekly basis during his time in Panama.  He did report that he had worked in chemical treatment plants following his military service, but indicated that he was not aware of any direct exposure to chemicals during that time period.

The December 2013 examiner noted that the Veteran had been diagnosed with malignant neoplasms of the esophagus in 2008.  The examiner found that it was not at least as likely as not that the Veteran's esophageal cancer was incurred in or caused by any in-service injury, event, or illness because he was diagnosed in 2008, which was many years after service.  The examiner also concluded that it was not at least as likely as not that the Veteran's esophageal cancer was otherwise related to service, to include as a result of exposure to herbicides, defoliants, and insecticides, because the medical literature did not support such a contention.  Referring to the article submitted by the Veteran regarding the human health consequences of DDT use, the examiner pointed out that the article stated that, although it provided evidence to suggest DDT and DDE may pose a risk to human health, there was a lack of knowledge about human exposure and health effects in communities where DDT was currently being sprayed.  Furthermore, research had not supported an association of DDT or DDE and the incidence of colorectal, lung, bladder, prostate, endometrial, and stomach cancers.

With regard to the journal articles referenced by Dr. C.M. and Dr. K.D., the December 2013 VA examiner explained that the articles did not unequivocally state that the herbicide or DDT exposure caused esophageal cancer.  Rather, the article cited by Dr. C.M. noted that studies had shown an increased risk of cancer, notably soft-tissue sarcomas and non-Hodgkin's lymphoma in people occupationally exposed to chlorophenoxy herbicides, and that the risks appeared to be increased for cancers of the testicle, thyroid, endocrine glands, and nose and nasal cavity.  The article also noted that excess of soft tissue sarcomas among those who sprayed herbicides was compatible with a causal role of cholorophenoxy herbicides, but that the excess did not seem to be specifically associated with herbicides contaminated by tetrachlorodibenzo-p-dioxin.  Similarly, in the article cited by Dr. K.D., the findings showed that exposure to herbicides contaminated with dioxins was associated with a small increase in overall cancer risk and the risk for specific cancers, although there was a risk for exposure misclassification, which may lead to an underestimation of true risk.  
In addition to addressing the studies cited by the private physicians, the December 2013 VA examiner noted that, in a December 2013 gastroenterology opinion, Dr. A found that the Veteran's esophageal cancer was not at least as likely as not to have manifested during service, was related to service, or manifested within one year of service discharge.  This opinion was based on the Veteran's exposure, a statement from the International Agency for Research on Cancer (IARC) that there was no observed correlation with this type of cancer and DDT, the length of time between service discharge and diagnosis of cancer, and other risk factors that the Veteran had such as a history of smoking and GERD.  A search of the claims file did not show that this opinion was associated with the record.  It is only referenced in the December 2013 VA examiner's opinion.

Finally, the examiner explained that esophageal cancer was not recognized by the VA as a presumptive disease associated with herbicide exposure and concluded that it was not at least as likely as not that a malignant tumor manifested within one year of service discharge because the Veteran's esophageal cancer was diagnosed more than 40 years after discharge from service.

In a September 2016 addendum opinion, the examiner, who provided the December 2013 opinion, again concluded that the Veteran's esophageal cancer was less likely than not incurred in or caused by any in-service injury, event, or illness.  The examiner explained that the service treatment records were silent for evidence of symptoms, evaluation, diagnosis, or treatment of esophageal cancer that manifested during military service, and while the Veteran was released from military service in November 1993, he was not diagnosed with esophageal adenocarcinoma and Barrett's esophagus until November 2008.  The examiner also referenced the November 2008 surgical pathology report, which indicated that the Veteran had a long history of GERD, a prior history of smoking, and a normal endoscopy about 6 years prior to his diagnosis of esophageal cancer.

In addition to re-stating the responses to the medical articles referenced by the Veteran and his private physicians as discussed in the December 2013 opinion, the examiner also noted that, in reference to the article submitted by the Veteran regarding the health consequences of DDT, although the IARC had rated DDT as possibly carcinogenic to humans, this rating was based on animal studies.  Most human studies did not show an association between DDT exposure and cancer risk in 1991.  The category in which DDT was placed in with regard to carcinogenicity was used for circumstances where there was limited evidence of carcinogenicity in humans and less than sufficient evidence of carcinogenicity in animals.

The examiner also cited to another study which found an equivocal association between cancer risk and dioxin exposure.  Specifically, the study found that dioxin exposure did not explain previously reported increased risks for cancer mortality in the cohort of workers exposed to herbicides except for a possible association with non-Hodgkin's lymphoma.  The examiner also reiterated that the Veteran's malignant tumor did not manifest within one year of discharge from service, as the Veteran was released from active service in November 1993 and was diagnosed with his malignant tumor in November 2008.

In summary, the examiner concluded that, after considering and reevaluating the evidence, it was not in equipoise but rather strongly supported the opinion that the Veteran's esophageal cancer was not caused by or the result of military service.  The Veteran's cancer was not was at least as likely as not caused by or the result of military service, but rather, most likely caused by or the result of Barrett's esophagus due to a history of smoking, GERD, and alcohol use.

As noted above, after reviewing the evidence of record, the Board finds that service connection is not warranted for esophageal cancer.  In regards to whether a malignant tumor was shown during service or within a year of separation, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.  There is affirmative evidence that the Veteran did not have cancer or a tumor during service, as he denied having a medical history of such disorders at the time of his separation examination.  There is also no evidence showing that he had a malignant tumor within the first year after his separation from service.  Thus, service connection is not warranted on a presumptive basis, either as a chronic disease during service or within one year of service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335 -37.  Therefore, chronicity is not established in service or within a year of separation.

Moreover, following the Veteran's military service, the evidence of record does not establish continuity of symptomatology. 38 C.F.R. § 3.303(b).  As noted above, the Veteran's separation examination did not reveal any pertinent abnormalities, and he denied having a medical history of a tumor, growth, cyst, and cancer, as well as stomach, throat, and intestinal trouble.  Thus, there was affirmative evidence showing that he did not have the disorder at the time of his separation.  Moreover, an endoscopy performed six years prior to the diagnosis in 2008, but after service, was normal.

The Board also finds that the appellant is not entitled to service connection based upon a presumption of exposure to herbicides for those veterans who had service in Vietnam.  See 38 C.F.R. § 3.309(e).  The Veteran served in the Panama Canal Zone, and there is no evidence showing that he served in the Republic of Vietnam, or any other area recognized as a location where herbicides were used.  See 38 C.F.R. § 3.307(a)(6).  Furthermore, esophageal cancer and malignant tumors are not recognized as diseases associated with exposure to herbicide agents.  Id.   Thus, the presumption of service connection for exposure to herbicides does not apply.

In addition to the lack of evidence showing that esophageal cancer manifested during service or within close proximity thereto, the weight of the evidence of record does not otherwise link the disorder to the Veteran's military service.

The most probative evidence does not show that the Veteran's esophageal cancer is etiologically related to any event in service, including exposure to herbicide agents and DDT.  In this regard, the December 2013 and September 2016 medical opinions are most probative.  The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds these opinions to have significant probative value because they are based on a thorough review of the Veteran's medical history and medical literature and are supported by rationale.  

In the September 2016 opinion, the examiner explained that there was a significant gap in time between the Veteran's diagnosis of esophageal cancer and his military service.  Although the examiner misstated the date of the Veteran's separation from service, the date referenced by the examiner was still many years prior to his diagnosis.  In addition, the examiner referenced the normal endoscopy the Veteran had in the years pre-dating his diagnosis and other possible risk factors that could have contributed to his cancer, including GERD.  Furthermore, the examiner addressed the medical literature referenced by the other physicians and explained that there was not an established link between exposure to DDT or herbicide agents and esophageal cancer.  The Board does note that the examiner also referenced a December 2013 opinion from Dr. A, which was not located in the record.  However, even without that opinion, the examiner provided several other reasons, which are all supported by the record and showed that any possible exposure to DDT or herbicide agents was unrelated to the Veteran's diagnosis of esophageal cancer.

In contrast, the letters submitted by Dr. C.M. and Dr. K.D. have significantly less probative value.  Both letters consisted of conclusory statements that did not specifically address the Veteran's medical history, including his history of GERD, smoking, his normal endoscopy prior to his diagnosis, and the length of time between the diagnosis of esophageal cancer and any in-service exposures.  While the letters did reference medical literature, as was explained by the VA examiner, these journal articles did not show any established link between esophageal cancer and exposure to herbicide agents.  As discussed in greater detail in the December 2013 and September 2016 VA opinions, the journal articles only showed that there was a possible increase in the incidence of specific types of cancer associated with exposure to herbicide agents, but these types of cancer did not include esophageal cancer.  Thus, the Board finds that the well-reasoned analysis of the December 2013 and September 2016 VA opinions substantially outweighs the opinions provided by Dr. C.M. and Dr. K.D.

The Board acknowledges the assertion made by the Veteran and the appellant that his esophageal cancer was related to his military service.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the diagnosis of cancer and the etiology of such a disorder, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The specific question of the etiology of this disorder is a complex medical matter that falls outside the realm of common knowledge of a lay person, as there was a delayed onset after service. See Jandreau, 492 F.3d at 1377.  

Moreover, even assuming that the Veteran and the appellant are competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the VA examiner is of greater probative weight than the more general lay assertions.  The examiner reviewed and considered the evidence of record, including the lay statements, private medical opinions, and medical literature; provided a medical opinion with supporting rationale; and relied on his own medical training, knowledge, and expertise.

Additionally, the Board finds that the medical literature provided by the Veteran has some probative value in this case.  However, the probative value of this generic material, which does not speak to the particular facts of this case, is greatly outweighed by the December 2013 and September 2016 VA opinions which applied medical principles to the particular facts of this claim.  Furthermore, as was noted in those examiner's opinions, the literature provided by the Veteran showed that there was limited evidence of carcinogenicity in humans exposed to DDT, there was a lack of knowledge regarding human exposure and health effects in communities where DDT was used, and research had not supported an association with DDT and the incidence of certain cancers, including esophageal cancer.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the claim for service connection esophageal cancer.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for esophageal cancer is not warranted.


ORDER

Entitlement to service connection for esophageal cancer, on the basis of substitution, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


